Citation Nr: 0010063	
Decision Date: 04/14/00    Archive Date: 04/20/00

DOCKET NO.  96-47 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1975 to 
December 1979.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO).  In May 1996, the RO 
denied service connection for a psychiatric disorder to 
include PTSD.  In June 1996, the RO denied service connection 
for a personality disorder with reactive depression.  The 
veteran has perfected an appeal of both rating decisions.  


FINDING OF FACT

The claim of entitlement to service connection for an 
acquired psychiatric disorder to include PTSD is not 
supported by cognizable evidence showing that the claim is 
plausible or capable of substantiation.  


CONCLUSION OF LAW

The claim for service connection for an acquired psychiatric 
disorder to include PTSD is not well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's service medical records reflect that on a 
Report of Medical History completed by the veteran in 
December 1975, he reported having or having had problems with 
depression or excessive worry as well as frequent trouble 
sleeping.  On the same day he executed another history form 
in which he denied the above problems.  He was referred for a 
psychiatric examination for "Law Violation," at which he 
denied emotional problems, drug abuse and psychiatric care.  
Some mild personality disorder was noted.  In March 1977, 
when he was seen for a physical complaint, the assessment was 
malingerer.  In October 1977, he reportedly passed out.  The 
assessment was malingering.  A few days later he was seen for 
physical complaints and was noted to be tense and under a lot 
of pressure from work and home problems.  It was further 
reported that he drank heavily at times and desired to be 
released from the Army.  It was recommended that he see 
someone for "mental aid."  In August and October 1978 there 
were impressions of drug abuse.  A clinical record dated in 
April 1979 includes the notation the veteran was having 
problems with his unit as he felt that everyone was against 
him.  He was referred to the mental hygiene clinic where he 
was seen on the same day.  He was hospitalized for about five 
days in November 1979, with an admitting impression of 
"TSD" secondary to unit difficulties.  The final discharge 
diagnosis was reactive depression.  

The veteran's DD Form 214 shows his primary specialty was 
wire systems installation/operation.  The document does not 
show he received any awards or decorations indicative of 
participation in combat.  

The veteran filed an initial claim for service connection for 
a psychiatric disorder in 1995.

Private treatment records from Kaiser Hospital have been 
associated with the claims file.  In December 1983, he was 
seen for heart palpitations and admitted to alcohol and 
cocaine use.  His complaints were thought to be stress or 
cocaine related.  A few days later he complained of being 
dizzy, weight loss, drinking a lot and not eating or getting 
sufficient rest. The impression was depression.  In April 
1984, it was noted the veteran had multiple stresses 
including a recent separation from his wife, a history of 
chronic back problems and work stresses.  The impression at 
that time was depression.  

Private treatment records from Los Angeles County General 
Hospital reveal that the veteran was treated for gunshot 
wounds to the legs which occurred in September 1990.  

VA outpatient treatment and hospitalization records reflect 
that veteran was hospitalized from August to September 1988 
for alcohol and cocaine dependence.  It was noted that he had 
been physically abused and terrorized as a child.  The 
veteran reportedly had liked the service a "great deal" and 
had worked in communications.  On mental status examination 
there was no acute anxiety or depression.   

The veteran was seen at a VA clinic in February 1996 with a 
history of polysubstance abuse.  He reported that he was 
hospitalized at Fort Bragg in 1979 after being "tortured" 
by his commanding officer.  The diagnostic impression was 
polysubstance abuse and dependence to alcohol, cocaine and 
heroin.  The veteran was hospitalized by VA from February to 
March 1996 for treatment of alcohol and cocaine dependence.  
The hospital report indicates that he stated he was 
victimized by racial discrimination during the last nine 
months of active duty.  It was noted that his past medical 
history included "having injured his lower extremities in 
1991, hospitalization in service after attempting to assault 
a sergeant, and treatment with antidepressants in 1987 for 
one month.  It was noted that he appeared to have flashbacks 
of times he was victimized.  The final diagnoses were alcohol 
and cocaine dependence, rule out PTSD, and antisocial traits.   

A Discharge Information sheet, which appears to refer to the 
veteran's February to March 1996 hospitalization, indicates 
that the final diagnoses were cocaine and alcohol dependence 
and PTSD.  No stressors were identified.  

A Social Work Assessment & Referral form dated in March 1996 
notes diagnoses of PSA (polysubstance abuse) and non-combat 
PTSD.  Under the heading "Assessment," it was noted that 
the veteran "appears to have obsessive thoughts and emotions 
about harassment in military + shooting in both legs in LA 
1991 continue to have flashbacks."

The veteran submitted a statement which was received in March 
1996.  He wrote that after he had a disagreement with his 
sergeant, he woke up in the Womack Army Hospital psychiatric 
ward where he stayed for seven to ten days.  He reported he 
experienced harassment from his battalion commander and his 
first sergeant for the last nine or ten months of his 
military service.  He alleged that the battalion commander 
and the first sergeant attempted to have him dishonorably 
discharged; that court martial charges were pending against 
him at the time of his discharge; and that rather than 
fighting the court martial, he accepted an Article 15 (non-
judicial punishment).  He reported the action was taken 
against him due to allegations of his dealing and using 
heroin.  

A Social Security Administration Disability Report was 
received at the RO in May 1996.  The veteran reported he was 
hospitalized for substance abuse due to PTSD.  He further 
reported he was shot in both legs in 1991 and that he 
experienced flash backs from the shooting.  

In August 1996, it was noted the veteran was complaining of 
PTSD flashbacks and that he stated he had a lot of anger due 
to his PTSD.  Other treatment records dated in August 1996 
include pertinent diagnoses of neurotic depression.  

The transcript of an October 1996 local RO hearing has been 
associated with the claims file.  The veteran testified that 
the second day he was assigned to Fort Bragg, his commanding 
officer attempted to have him dishonorably discharged due to 
the veteran's alleged activities with drugs while stationed 
in Germany.  He testified he was singled out for extra duty 
and when he complained to his first sergeant he passed out.  
Thereafter, he reported, he awoke in the psychiatric ward of 
Womack Army Hospital.  Reportedly, as a result of his 
confrontation with his first sergeant, he was given an 
Article 15.  He testified he experienced flashbacks of the 
dishonorable discharge board meeting.  He reported he sought 
treatment for mental problems in 1986 from Kaiser Hospital 
and was treated for what he thought was major depression.  He 
indicated that at the time of the hearing he was receiving 
treatment from VA for mental problems.  

On VA Form 9, which was received at the RO in October 1996, 
the veteran expanded upon the description of the alleged 
harassment he experienced while on active duty at Fort Bragg.  

The veteran was hospitalized by VA for several months in 
1998.  Records from this period of hospitalization include 
references to the veteran's past medical history as including 
paranoid schizophrenia, manic depression, anti-social 
personality, major depressive disorder and PTSD.  A January 
1998 psychiatric evaluation and assessment included the 
notation the veteran had a history of PTSD status post 
gunshot wound to the legs in 1991.  A past history of 
neurotic depression and anti-social personality was also 
noted.  The veteran's military service was not remarked upon.  
The Axis I diagnosis was alcohol and cocaine substance abuse.  
A subsequent January 1998 psychiatric evaluation and 
assessment resulted in a pertinent Axis I diagnosis of 
history of neurotic depression.  It was noted on the 
examination report the veteran complained, in pertinent part, 
of nocturnal anxiety and flashbacks.  A separate January 1998 
clinical record includes the notation the veteran carried VA 
diagnoses of neurotic depression, prolonged PTSD (gunshot 
wound 1991), anti-social personality and depression.  

Criteria

An allegation of a disorder that is service connected is not 
sufficient; the veteran must submit evidence in support of a 
claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

In order to obtain service connection, there must be both 
evidence of a disease or injury that was incurred in or 
aggravated by service, and a present disability which is 
attributable to such disease or injury.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  A claim for service-connection for 
a disability must be accompanied by evidence which 
establishes that the claimant currently has the claimed 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); see also Brammer v. Derwinski, 3 .Vet. App. 223, 225 
(1992) (absent proof of a present disability there can be no 
valid claim).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

Lay assertions of medical causation cannot constitute 
evidence to render a claim well grounded under 38 U.S.C.A. 
§ 5107(a) (West 1991); if no cognizable evidence is submitted 
to support a claim, the claim cannot be well grounded.  Id.

Under the provisions for direct service connection for PTSD, 
60 Fed. Reg. 32807-32808 (1999) (codified at 38 C.F.R. 
§ 3.304(f)), service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125 (diagnosis of mental disorder); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  

The VA regulation was changed in June 1999 to conform to the 
Court's determination in Cohen v. Brown, 10 Vet. App. 128 
(1997).  As the Cohen determination was in effect when the RO 
reviewed this case, the Board finds no prejudice to the 
veteran in proceeding with this case at this time.  See 
Bernard v. Brown,  4 Vet. App. 384 (1993).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
this combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 394 (1996).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Analysis

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a) (West 1991); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A 
well-grounded claim is a plausible claim that is meritorious 
on its own or capable of substantiation.  See Murphy, 1 Vet. 
App. at 81.  

Initially the Board notes the clinical records associated 
with the claims file include diagnoses of neurotic depression 
as well as references to the veteran's past medical history 
of paranoid schizophrenia, manic depression and major 
depressive disorder.  None of these mental disorders, 
however, has been linked to active duty in any way.  There is 
no basis in the evidence of record to grant service 
connection for neurotic depression, paranoid schizophrenia, 
manic depression or major depressive disorder.  Although the 
veteran was hospitalized for a few days in November 1979, 
during service, with a diagnosis of reactive depression, 
there is no subsequent medical evidence of a psychiatric 
disorder until 1983, when there was a diagnosis of 
depression.  The basis for that diagnosis is unclear as the 
medical record containing the diagnosis mentions nothing at 
all of the veteran being depressed or the like.  In April 
1984 he was again noted to be depressed following a 
separation from his wife.  In any event, there is nothing in 
the post-service medical records linking any type of 
depressive disorder or schizophrenia to service, including 
the episodes of reactive depression noted in the service 
medical records.   

The medical records show that the veteran has a history of 
alcohol and drug dependence, of physical abuse as a child, 
and of gunshot wound to the legs in 1991.  However, he claims 
to have PTSD as a result of harassment/mistreatment received 
while on active duty, particularly during the last year.  The 
veteran's statements and testimony with respect to his in-
service stressors must be accepted as true for the purpose of 
determining whether the claim is well grounded.  See King v. 
Brown, 5 Vet. App. 19, 21 (1993).  However, there must be a 
competent medical diagnosis of PTSD and competent evidence of 
record linking the disorder to active duty to establish a 
well-grounded claim. 

Associated with the claims file is a March 1996 Social Work 
Assessment and Referral worksheet which includes a diagnosis 
of "non-combat PTSD."  The basis for that diagnosis is 
unstated in the report and, while the report indicates that 
the veteran "appears to have obsessive thoughts and emotions 
about harassment in military + shooting in both legs in LA 
1991 continue to have flashbacks," the report does not link 
PTSD to active duty.  The diagnosis of PTSD included on the 
March 1996 Discharge Information Sheet did not reference any 
stressors and the actual hospital report on which the 
information sheet appears to be based diagnosed rule out 
PTSD, which is not a diagnosis of the disorder.  It is a 
preliminary finding.  The notations of PTSD included in the 
past medical history portion of various other clinical 
records are not linked to any in-service stressors.  In fact, 
several of the records attribute PTSD to the 1991 gunshot 
wound. 

The veteran alleges that he has PTSD as the result of his 
experiences during active duty.  However, he has presented no 
competent medical evidence to support his allegation of 
having PTSD due to his military service.  Although there are 
diagnoses of the disorder, none indicates that PTSD is the 
result of in-service stressors.  

As it is the province of trained health care professionals to 
enter conclusions which require medical opinions as to 
causation, Grivois v. Brown, 6 Vet. App. 136 (1994), the 
veteran's lay opinion is an insufficient basis upon which to 
find this claim well grounded.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); King v. Brown, 5 Vet. App. 19, 21 (1993).  

The only evidence of record which indicates that the veteran 
currently has PTSD as a result of his active duty is the 
veteran's own allegations.  As a lay person he is not 
competent to make a medical diagnosis or to relate a medical 
disorder to a specific cause.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

Although the Board considered and denied the appellant's 
claim on a ground different from that of the RO, which denied 
the claim on the merits, the veteran has not been prejudiced 
by the decision.  This is because in assuming that the claim 
was well grounded, the RO accorded the appellant greater 
consideration than his claim in fact warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board further finds that the RO advised the appellant of 
the evidence necessary to establish a well grounded claim, 
and the appellant has not indicated the existence of any post 
service medical evidence that has not already been requested 
and/or obtained that would well ground his claim.  McKnight 
v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. Gober, 126 
F. 3d. 1464 (Fed. Cir. 1997).

Because the veteran has not submitted a well grounded claim 
of service connection for an acquired psychiatric disorder to 
include PTSD, VA is under no obligation to assist him in the 
development of the facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  The Board is cognizant, however, that the Court 
has held that VA may have an obligation under 38 U.S.C.A. 
§ 5103(a) to advise the claimant of evidence needed to 
complete a claim.  Beausoleil v. Brown, 8 Vet. App. 459 
(1996).  The Court has held that the section 5103(a) duty 
requires that, when a claimant identifies medical evidence 
that may complete an application but is not in the possession 
of VA, VA must advise the claimant to attempt to obtain that 
evidence.  Brewer v. West, 11 Vet. App. 228 (1998).  In this 
case, the record shows that the veteran has identified no 
such evidence.  


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for an acquired psychiatric 
disorder to include PTSD, the appeal is denied.  


		
	JANE E. SHARP
	Member, Board of Veterans' Appeals


 



